1
2                                                        JS-6
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA
10
                                     )
11   ABDUL WAHED R. IBRAHIM,         ) Case No.: CV 18-4514-DMG (SKx)
                                     )
12                     Plaintiff,    ) JUDGMENT
                                     )
13            v.                     )
                                     )
14                                   )
     MORGAN SOUTHERN, INC.,          )
15                                   )
     MORGAN SOUTHERN TRUCKING        )
16   A DELAWARE CORPORATION; and     )
                                     )
17   Does 1 through 50, inclusive,   )
                       Defendants.   )
18                                   )
                                     )
19
20
21
22
23
24
25
26
27
28



                                     -1-
1
           Pursuant to the Court’s Order re Defendant’s Motion for Summary Judgment, filed
2
     September 18, 2019,
3
4          IT IS HEREBY ORDERED, ADJUDGED, and DECREED that judgment is
5    entered in favor of Defendant Morgan Southern, Inc., doing business as Morgan Southern
6    Trucking, and against Plaintiff Abdul Wahed R. Ibrahim.
7
8
9    DATED:      September 18, 2019
10                                                          DOLLY M. GEE
                                                    UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
